Citation Nr: 1235815	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  03-03 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a vaginal disorder. 

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to July 27, 2009, and to a rating in excess of 70 percent thereafter, including on an extra-schedular basis. 

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel
INTRODUCTION

The Veteran had active service from February 1999 to September 2000. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  The St. Petersburg, Florida, RO currently has jurisdiction over the Veteran's claims.

This case was previously before the Board in January 2004 and October 2007.  In January 2004, the Board remanded the case for additional development.  Thereafter, in an October 2007 decision, the Board denied the claims for a rating in excess of 50 percent for PTSD, entitlement to a TDIU, as well as entitlement to service connection for a vaginal disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2009 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's decision and remanded the case for compliance with the instructions of the JMR.

In the interim, a January 2010 rating decision assigned an increased 70 percent rating for the service-connected PTSD, effective July 27, 2009.  Since this increase did not constitute a full grants of the benefit sought, the increased rating issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Due to the assignment of staged ratings, the Board has recharacterized the issue for consideration as reflected on the title page.  Also based on evidence in the claims folder, the Board concludes that an extraschedular evaluation for the service-connected PTSD under 38 C.F.R. § 3.321(b) has been raised by the record.  That additional claim has been associated with the increased rating for PTSD claim, also recharacterized above. 

In March 2011, in order to comply with the instructions of the JMR, the Board remanded the claims to the Appeals Management Center (AMC) for procedural purposes, and to obtain additional clinical information.


Referred Issue

The issue of entitlement to service connection for a bilateral knee disorder, including as secondary to service-connected disabilities, was raised by the Veteran's accredited representative in the August 2012 written brief to the Board.  It is noted however, that service connection for a bilateral knee disorder was initially denied by the RO in March 2002, and the last final disallowance for reopening was in a December 2007 rating decision.  See 38 U.S.C.A. § 7105(c) (West 2002); see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).  Therefore the correct issue is whether new and material evidence has been received sufficient to reopen the previously denied claim of entitlement to service connection for a bilateral knee disorder.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action. 

Additional development is still required for adjudication of this appeal and as such, the claims are REMANDED to the RO via the AMC, in Washington, DC.  The Veteran will be notified if any further action on her part is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2003, and that it has been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of her claims.

Service Connection for a Vaginal Disorder

In March 2011, the Board remanded the issue of entitlement to service connection for a vaginal disorder to the AMC.  Among the requested development was that a VA gynecological examination be performed to determine the nature and etiology of the Veteran's claimed vaginal disorder, and to determine if any vaginal disorder or gynecological pathology was related to her service-connected PTSD (based on a reported sexual assault or any incident of service.)  In September 2011, a VA gynecological examination was performed.  Although the VA examiner stated that there was no currently diagnosed vaginal/gynecological pathology, it was specified in the examination report that the Veteran was diagnosed with HPV (Human Papillomavirus). 

As mentioned by the Veteran's accredited representative in the August 2012 informal brief, although the September 2011 gynecological examination report affirmatively reported that the Veteran's HPV diagnosis, the report did not include any discussion concerning HPV as a gynecological disorder or its relationship, if any, to the Veteran's service-connected PTSD or her military service.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  Here, the Board finds that a discussion of the Veteran's diagnosed HPV and her reported in-service sexual assault, is pertinent evidence necessary to adjudicate her claim.  As such, the Board finds the September 2011 VA gynecological examination to be inadequate and the Veteran must be afforded a new examination.

Increased Rating for PTSD, including on an Extra-Schedular Basis, and TDIU

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

In this case, the records shows that since the Veteran's separation from service in September 2000, she has been employed and then unemployed on multiple occasions.  She reportedly has also been enrolled in college during this time.  In several statements received from the Veteran most recently in June 2012, she reported anxiety and irritability symptoms at work that reasonably could be interpreted as interfering with her employment, and could be associated with her service-connected PTSD. 

It is noted that if evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Board concludes that marked interference with her employment - meaning above and beyond that contemplated by her schedular rating for PTSD has indeed been raised by the record.  So under these circumstances presented, the Board has to refer this issue for all appropriate further development, an extra-schedular consideration under §§ 3.321(b)(1).  See Bagwell; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Also regarding the Veteran's TDIU claim she Veteran is currently service connected for the PTSD, rated at 70 percent.  The 70 percent rating for PTSD satisfies the threshold minimum rating requirements of 38 C.F.R. § 4.16(a) for TDIU.

Equally important though, the Board is well aware that in June 2011, the Veteran reported being employed as of May 2011.  Moreover, while she is employed, it is also noted in the recent past that the Veteran complained of low wages in other jobs.  It is recognized that substantially gainful employment for TDIU purposes, " is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "[m]arginal employment shall not be considered substantially gainful employment."  See, too, 38 C.F.R. § 4.18 concerning employment given only for special accommodation. 

In Moore, 1 Vet. App. at 359, the Court further discussed the meaning of "substantially gainful employment," noting the standard announced by the United States Court of Appeals for the Federal Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  "It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant."  Therefore, careful consideration should be made despite the Veteran's current employment, as to whether it is indeed substantial employment for TDIU purposes. 

In addition, here, as the Board is remanding the service connection for a vaginal disorder claim, and because the remanded issue could be granted upon completion of the development sought, the outcome of the TDIU claim may be affected.  For these reasons, the Board finds that the TDIU claim is inextricably intertwined with the other pending service connection claim.  A decision will be deferred pending readjudication of the service connection claim.  This is in accordance with Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the Court recognized that inextricably intertwined claims should not be adjudicated piecemeal. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for her PTSD and vaginal disorder since September 2011, including those from the VA Bay Pines, Tampa, and Orlando Medical Centers.  After securing any necessary release, the AMC/RO should obtain those records not on file. 

2.  After obtaining any additional records to the extent possible, the Veteran should be accorded a VA gynecological examination, with an appropriate expert, to evaluate the nature and etiology of her vaginal disorder, if any, to include HPV, and any HPV residuals thereof.  The claims folder and a complete copy of this remand should be reviewed by the VA examiner in conjunction with the examination; the VA examination report must indicate that this has been accomplished.

The VA examiner is requested to provide an opinion as to the presence, etiology and onset of any diagnosed vaginal and/or gynecologic pathology, including HPV and any HPV residuals.  Specifically, the VA examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current vaginal or gynecological pathology, including HPV and any HPV residuals, are related to the Veteran's service-connected PTSD disability (based on sexual assault or to any incident of service.)  

The results of all pertinent testing and examinations of record should be discussed.  The VA examiner must provide a clear rationale for any opinion reached and cite to the appropriate medical treatise evidence used in reaching each opinion.  The VA examination report must be typed.
3.  The Veteran should also be scheduled for a VA examination with an appropriate expert in order to clarify her medical, social, educational, and employment history.  The VA examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education, employment history, social adjustment, and current behavior and health.  The VA examiner should specifically address the following:

A.)  Does the Veteran experience total occupational and social impairment, due to such symptoms as: 

* Gross impairment in thought processes or communication?

* Persistent delusions or hallucinations?

* Grossly inappropriate behavior?

* Persistent danger of hurting self or others?

* Intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene)?

* Disorientation to time or place?

* Memory loss of names of close relatives, own occupation, or own name?

B.)  Offer an assessment of the Veteran's current functioning and identify the conditions that limit or affect her employment opportunities.  Any potential employment opportunities should be identified.  The claims folder must be made available to the social worker in conjunction with the survey as it contains important historical data.

4.  Thereafter, readjudicate the Veteran's claims.

5.  If practicable, refer this case to the Under Secretary for Benefits or the Director of Compensation and Pension (C&P) Service for consideration of whether an extra-schedular rating is warranted for the Veteran's PTSD claim.

6.  If these claims are not granted to the Veteran's satisfaction, (including consideration of whether she has "substantial" employment for TDIU purposes, notwithstanding her reported employment as of May 2012), send her and her representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

